DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2 and 11-19 are withdrawn. Claims 7 and 8 are cancelled. Claims 1, 3-6 and 9-10 are presently examined.

Information Disclosure Statement
The information disclosure statement filed 3/29/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. In this case the information disclosure statement attempts to list two U.S. patent application publications, but the listing is ineffective since the numbers listed do not correspond to any extant U.S. patent application publications.

Claim Interpretation
Regarding claim 1, the limitation “sealed or air impermeable from” will be interpreted as requiring the two compartments to exchange heat substantially or entirely by heat conducted through physical contact rather than by convection so that airflow to the user is decoupled from combustion air since one of ordinary skill in the art would understand the limitation in light of the disclosure of applicant’s specification (page 2, lines 11-24).

Regarding claim 4, the limitation “enabling air to be drawn through the second compartment during use” is considered to be a limitation directed to the intended use of the claimed shisha consumable article. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a structure that allows air flow through the second compartment since it has multiple holes in the walls of the compartment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697) and Stein (US 2016/0037825), as evidenced by Kumar (US 2013/0014755).

Regarding claim 1, Ghattas discloses a pre packed disposable hookah container head containing tobacco and charcoal (abstract). The container has a container (figure 2, reference numeral 2) containing a measured amount of tobacco (page 2, first paragraph, figure 2, reference numeral 4), which is considered to meet the claim limitation of a second compartment. A circular extension above the container is used to hold charcoal (page 2, second paragraph, figure 2, reference numeral 5), and is therefore considered to meet the claim limitation of a first compartment. Applicant’s specification discloses that tobacco is an aerosol generating substrate (page 3, lines 21-30). The container has holes both its top and bottom (page 2, first paragraph, figure 2, reference numeral 3), however, in other embodiments, perforations can also be provided on the sides of the container (page 2, paragraph 3, figure 3, reference numeral 13). The container is packed in an airtight packaging in all embodiments (page 2, first paragraph), and it is evident that the airtight packaging is cleanly removed since it is not depicted in any figures. Ghattas does not explicitly disclose (a) sealing the holes on the top surface of the container, (b) a seal layer adhered to a top surface of the first compartment and (c) tobacco being a vaporizable material.
Regarding (a), Mironov teaches a smoking article (abstract) having a non combustible substantially air impermeable barrier located between a combustible heat source and an aerosol forming substrate [0185] surrounded by a tubular layer of aluminum foil that is in direct contact with both the combustible heat source and the aerosol forming substrate to transfer heat to the aerosol forming substrate [0186]. An airflow pathway extends through the aerosol forming substrate to the mouthpiece [0208]. Mironov additionally teaches that this design reduces the effects of a user’s puffing behavior on the mainstream aerosol [0004].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the holes on the upper wall of the container of Ghattas, and instead providing side perforations for airflow. One would have been motivated to do so since Mironov teaches that a heat transfer foil that reduces the effects of a user’s puffing behavior on the mainstream aerosol.
Regarding (b), Stein teaches a hookah bowl assembly (abstract) having a hookah bowl covered with a heat resistant foil material ([0033], figure 6, reference numeral 22) that is retained tightly in place by a securement element ([0031], figure 3, reference numeral 14) in the form of a metal ring [0034]. It is evident that the metal ring can be removed since it is not directly coupled to any other component (figure 5), indicating that the heat resistant material could also be removed as well. Stein additionally teaches that use of a heat resistant material tightly retains the tobacco material in place [0034].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine opening within the circular extension of Ghattas with the foil and securement element of Stein. One would have been motivated to do so since Ghattas discloses that charcoal is present within the circular extension and Stein teaches that foil retains material within the compartment in place and the bowl structure of Stein is similar to the chamber defined by the circular extension of Ghattas.
Regarding (c), Kumar teaches that loose tobacco is suitable for vaporization [0026].

Regarding claim 3, Ghattas discloses that the top portion of the container forms a bottom of the circular extension (figure 2).

Regarding claim 4, the perforations on the bottom of the container (figure 2, reference numeral 3) are considered to meet the claim limitation of through holes. Since there perforations on the side of the container in addition to the those on bottom, it is evident that air could flow through the container.

Regarding claim 9, it is evident that the tobacco of Ghattas contains nicotine.

Regarding claim 10, it is evident that the charcoal of Ghattas is a carbonaceous heat source.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697) and Stein (US 2016/0037825), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Yilmaz (US 10,064,430).

Regarding claim 5, modified Ghattas all the claim limitations as set forth above. Modified Ghattas does not explicitly disclose the charcoal accommodate within in an annular ring formed by the container.
Yilmaz teaches a smoking article (abstract) having a heat source located within an annular ring formed by tobacco material (column 5, lines 39-63).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hookah container head of modified Ghattas with the arrangement of Yilmaz. One would have been motivated to do so since the charcoal is close enough to provide heat to the tobacco in either configuration. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Ghattas (GB 2490352) in view of Mironov (US 2015/0013697) and Stein (US 2016/0037825), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Cameron (US 9,888,724).

Regarding claim 6, modified Ghattas teaches all the claim limitations as set forth above. Modified Ghattas does not explicitly teach having multiple containers for tobacco.
Cameron teaches a vaporizer having two containers for solid vaporizable material that have different aromas (column 19, lines 54-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco container of modified Ghattas with the two vaporizable material compartments of Cameron. One would have been motivated to do so since Cameron teaches two compartments having vaporizable materials with different aromas. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that modified Ghattas in view of Mironov would render Ghattas unsuitable for its intended function as a shisha and (b) that the cited references do not disclose a seal layer adhered to a portion of the top surface of the shisha consumable item.
Regarding (a), the Office action relies on the embodiment of figure 2 of Ghattas, in which the charcoal is exposed during use. One of ordinary skill in the art would clearly recognize that this would provide sufficient air circulation to maintain combustion. 
Although applicant alleges that the modifications in view of Mironov would destroy the puffing nature of the shisha of Ghattas since Mironov is allegedly incapable of accommodating multiple users, it is unclear that Ghattas is directed to a multiple use hookah, and indeed the only image of a complete hookah device shows only a single spout (paragraph 4, figure 4, reference numeral 18). So applicant’s arguments regarding multiple users are irrelevant to the to the discussion at hand since there is no evidence that Ghattas requires multiple users to function properly. Furthermore, Mironov is also designed to accommodate puffing by a user [0021], even under intense puffing regimes [0023], indicating that separating the charcoal and tobacco of Ghattas need not result in automatic loss of puffing functionality, and applicant offers no reasoning to suggest that, in combining two devices providing puffing functionality, one of ordinary skill in the art would remove that same puffing functionality.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715